After argument, the President delivered the opinion of the Court as follows:
SHIPPEN, President.
The court have diliberately considered this case, and are unanimously of opinion, that the Referees, although men of knowledge and integrity, have hastily adopted a principle not warranted by law, which, it sanctified by this court, would be productive of manifest injustice.
The accounts that had been exhibited by one party to the other, were certainly evidence against him who exhibited them, as to the articles which they contained, but could not be considered as evidence, much less conclusive evidence, of what was not stated or distinguished in them; I mean, the value of the specie and depreciated money. This appears to have been a principal subject of dispute between the parties, and ought to have been open to discussion before the Referrees. Yet, under the idea that this was conclusive evidence, they have totally refused to consider the items of the account as to their real value, or to exercise their judgments upon them; but, by applying a certain rate of depreciation to the balance of the whole account, they have involved a large sum of hard money in a depreciation of seventy for one. They have also scaled sums which had been omitted in the accounts, in a very different manner from what they have done other advances made about the same time, by which an unequal measure of justice is dealt out to the parties.
*488The principle that the Referees adopted, having been taken up before it could be known on which side it would operate, either beneficially or injuriously, they are not chargeable with any designed partiality; but it was surely too hazardous and uncertain an experiment, to be a proper foundation for doing equal Justice.
Although the court, in the present instance, have entered further into the merits of the case, than they usually do on reports of Referees, they do not think that they depart from the spirit of former decisions, as they ground their judgment upon the conduct of the Referees in declining the consideration of the most material subject of the controversy; and that too, upon a mistaken principle, leading to real injustice to one of the parties.
Let the Report be set aside.